Citation Nr: 0948759	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-36 476	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for injury to Cranial 
Nerve II to include whether there was clear and unmistakable 
error in the rating decision June 1970.

3.  Entitlement to service connection for injury to Cranial 
Nerve III to include whether there was clear and unmistakable 
error in the rating decision June 1970.

4.  Entitlement to service connection for injury to Cranial 
Nerve X to include whether there was clear and unmistakable 
error in the rating decision June 1970.

5.  Whether there was clear and unmistakable error in the 
rating decision by the RO in June 1970. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for hyperthyroidism to 
include under 38 U.S.C.A. § 1151.

8.  Entitlement to service connection for atrial fibrillation 
to include under 38 U.S.C.A. § 1151. 
ATTORNEY FOR THE BOARD
H. E. Costas, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2005 and in March 
2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The claim of service connection of hypertension is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC. 


FINDINGS OF FACT

1.  Tinnitus was not affirmatively shown to have had onset 
during service and tinnitus is not shown by competent 
evidence to be related to an injury, disease, or event in 
service. 

2.  Injury to Cranial Nerve II is not currently shown.

3.  Injury to Cranial Nerve III is not currently shown.

4.  Injury to Cranial Nerve X is not currently shown.



5.  In a rating decision in June 1970, the RO granted service 
connection for post-operative residuals of a perforating 
gunshot wound to the left neck and shoulder, involving Muscle 
Group I and the spinal accessory nerve; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision, and the rating 
decision of June 1970 became final;  and, the rating decision 
did not involve an error of fact or law that was outcome 
determinative, pertaining to Cranial Nerves II, III, and X, 
and rating the service-connected Cranial Nerve injury.

6.  Hyperthyroidism was not affirmatively shown to have had 
its onset during service; hyperthyroidism was not manifested 
to a compensable degree within one year from the date of 
separation from service; hyperthyroidism, first diagnosed 
after service beyond the one-year presumptive period, is 
unrelated to an injury, disease, or event of service origin; 
hyperthyroidism is unrelated to an injury, disease, or event 
of service origin; hyperthyroidism is not shown to be 
causally related to a service-connected disability; and 
hyperthyroidism is not proximately caused by VA medical 
treatment.

7.  Atrial fibrillation was not affirmatively shown to have 
had its onset during service; atrial fibrillation was not 
manifested to a compensable degree within one year from the 
date of separation from service; atrial fibrillation, first 
diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event of 
service origin; atrial fibrillation is unrelated to an 
injury, disease, or event of service origin; atrial 
fibrillation is not shown to be causally related to a 
service-connected disability; and a permanent disability due 
to atrial fibrillation is not currently shown. 




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303 (2009).

2.  Injury to Cranial Nerve II was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  Injury to Cranial Nerve III was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  Injury to Cranial Nerve X was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).

5.  The unappealed June 1970 rating decision, granting 
service connection for post-operative residuals a perforating 
gunshot wound to the left neck and shoulder, involving Muscle 
Group I and the spinal accessory nerve and assigning an 
initial rating of 30 percent not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2009).

6.  Hyperthyroidism is not due to injury or disease that was 
incurred in or aggravated by service; hyperthyroidism as a 
chronic disease may not be presumed to have been incurred in 
service; hyperthyroidism is not proximately due to or 
aggravated by any service-connected disability; and the 
criteria for disability compensation under 38 U.S.C.A. § 1151 
for hyperthyroidism have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1151, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.361 (2009).



7.  Atrial fibrillation is not due to injury or disease that 
was incurred in or aggravated by service; atrial fibrillation 
as a chronic disease may not be presumed to have been 
incurred in service; atrial fibrillation is not proximately 
due to or aggravated by any service-connected disability; and 
the criteria for disability compensation under 38 U.S.C.A. § 
1151 for atrial fibrillation  have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1151, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.361 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2005, in June 2005, and in May 2006 
on all the claims except for hypertension.  On the claim of 
service connection for hypertension the RO provided pre-
adjudication VCAA notice by letter, dated in April 2007.  The 
Veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

The Veteran was also notified of the evidence needed to 
substantiate a claim of secondary service connection and a 
claim under 38 U.S.C.A. § 1151. 

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

Except for the claim of service connection for hypertension, 
to the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  



The timing error was cured by content-complying VCAA notice 
after which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in October 2008.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

Excluding hypertension, on the claims of service connection 
in June 2007, VA scheduled the Veteran for several VA 
examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
Veteran did not report for the examinations.  

In a statement in June 2007, the Veteran argued that the 
examinations were not necessary under 38 U.S.C.A. § 1154(b) 
and the evidence already of record and he asked that his case 
be promptly forwarded to the Board. 

The Secretary of VA has the statutory and regulatory 
authority to develop a disability compensation claim, 
including information and evidence relevant and material to a 
claim, positive and negative, sufficient to render a 
decision.  The authority extends to seeking a medical 
examination and opinion, unless doing so would be arbitrary 
and capricious.  See Douglas v. Shinseki, 23 Vet. App. 19, 24 
(citing Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2009). 

In this case, the evidence of record was insufficient to make 
a decision on the claims regarding a current disability and 
whether any current disability, if any, may be associated 
with the Veteran's service or a service-connected disability.  
And under the duty to assist, 38 U.S.C.A. § 5103A, VA was 
required to obtain a medical examination.  And VA's effort to 
seek medical examinations was not arbitrary and capricious. 

When entitlement to a benefit cannot be established without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination or 
reexamination, and when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.   38 C.F.R. § 3.655. 

The Veteran's interpretation of 38 U.S.C.A. § 1154(b) and 
reliance on the evidence of record does not constitute good 
cause for failure to report for the VA examinations.  
Therefore, the Board is proceeding without rescheduling the 
Veteran for the VA examinations as the Veteran has made it 
clear that his claims rest on the evidence of record. 

On the claims under 38 U.S.C.A. § 1151, the Veteran was 
afforded a VA examination and a VA medical opinion was 
obtained. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for cardiovascular disease, including hypertension 
and organic heart disease of which atrial fibrillation may be 
a manifestation, and for endocrinopathies such as thyroid 
disease, including hyperthyroidism if the disability is 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of a Veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  So long as the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, the fact that there is no official record of 
such incurrence or aggravation in such service is of no 
consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury was occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, as to both of which competent evidence is required.  
Stated differently, evidence of a current disability and a 
nexus to service is still required.  Wade v. West, 11 Vet. 
App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 
(1996)).  

Service connection may also be granted for a disability 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform to 
Allen, and other substantive changes were made.  As the claim 
was filed before the other substantive changes were made, 
only the changes that conform to Allen apply. 

Facts 

A copy of the DD Form 214 shows that the Veteran served on 
active duty in the U.S. Army from March 1968 to March 1970 as 
an infantryman.  He was in Vietnam from January 1969 to March 
1969.  In August 1995, the Veteran's DD Form 214 was 
corrected to add a Purple Heart Medal and Combat Infantryman 
Badge. 

The service treatment records show that on entrance 
examination, the Veteran gave a history of high blood 
pressure.  The examiner noted a history of glomerulonephritis 
with hypertension, which was not considered disqualifying.  
On physical examination, blood pressure was 134/70.  There 
was no history or finding of ear trouble, a thyroid 
abnormality, or atrial fibrillation.  

In September 1968, the Veteran complained of nocturia.  
History included nephritis with hypertension.  Blood pressure 
was 138/70.   In February 1969, in Vietnam, the Veteran 
sustained a gunshot wound to the left side of his neck.  In 
July 1969, the Veteran complained of left shoulder pain.  The 
pertinent finding was a hard lump above the left scapula.  X-
rays showed displacement of the scapula.  In September 1969, 
the Veteran was evaluated by the Orthopedic Service for 
complaints of pain in the neck and scapula regions.  The 
impression was persistent neck pain secondary to scar tissue, 
partial denervation of the trapezius muscle, and scapula pain 
due to muscle stretch.  The Veteran was then scheduled for 
surgical revision of the neck scar in October 1969.  



In early October 1969, the Veteran was seen in an emergency 
room, having passed out.  History included nephritis at age 
12 without known residuals.  The blood pressure readings were 
170/112 and 150/90.  The impression was hypertension and the 
Veteran was scheduled for a hypertensive work-up.  Two days 
later, blood pressure was 130/80.  

Later in October 1969, the Veteran was hospitalized for 
revision of the neck scar, which involved the removal of a 
neuroma.  During the hospitalization, the Veteran was 
intermittently hypertensive.  An ECG was within normal 
limits.  On an internal medicine consultation, the impression 
was essential hypertension, labile.  The examiner stated that 
the Veteran did not need treatment at the time, but the 
Veteran's blood pressure should be monitored.  After about 
one week the Veteran was discharged from the hospital and he 
was to return to the hypertensive clinic.  There are no other 
relevant entries. 

On separation examination in January 1970, the Veteran gave a 
history of high blood pressure.  He denied ear trouble.  The 
examiner noted that high blood pressure was recently found.  
There was no complaint, finding, history, notation, 
treatment, or diagnosis of tinnitus, hyperthyroidism, or 
atrial fibrillation.  On physical examination, blood pressure 
was 140/86.  The ears, endocrine system, and heart were 
clinically evaluated as normal. 

On neurological evaluation for the residuals of the neck 
wound, the Veteran still had pain at the wound site, which 
had not improved after the scar revision and the removal of a 
neuroma.  The Veteran complained of hyperesthesia over the 
scapula, a painful left shoulder, and the inability to abduct 
the left arm.  The pertinent findings were atrophy of the 
trapezius muscle, but not elsewhere, and slight winging of 
the scapula.  The impression was neck wound with damage to 
the spinal accessory nerve on the left side with atrophy and 
loss of function in the upper portion of the left trapezius 
muscle and no evidence of any other neurological deficits 
either motor or sensory. 



In the summary of defects and diagnoses on the report of 
separation examination, the only notation was the neck wound 
with damage to the spinal accessory nerve on the left side 
with atrophy and loss of function in the upper portion of the 
left trapezius muscle and no evidence of any other 
neurological deficits either motor or sensory 

After service, on the initial VA examination in April 1970, 
the VA examiner described the ears as normal.  Although the 
Veteran stated that he had occasional hypertension, the 
examiner reported that there was no present indication of 
hypertension as the findings were within the normal range and 
the Veteran was not taking any medication for heart disease 
or for blood pressure.  The blood pressure reading was 
132/88.  There was no evidence of endocrine disease.  

On evaluation of the neck wound, there was a cluster of 
muscle fibers, which caused a small nodule or lump beneath 
the skin, on the superior portion of the left scapula.  There 
was limitation of motion of the left shoulder, but no wrist 
or finger impairment.  Circulation was good.  The 
neurological review was normal.   The diagnosis was history 
of labile hypertension not evident on review and a through 
and through gunshot wound of the left side of the neck with 
partial loss of trapezius musculature and hyperesthesia and 
limitation of motion of the left arm. 

In a rating decision in June 1970, the RO granted service 
connection for a perforating [through and through] gunshot 
wound of the left side of the neck and shoulder, involving 
Muscle Group I, with injury to the spinal accessory nerve, 
excision of a neuroma, limitation of motion of the left 
shoulder, and atrophy of the trapezius muscle.  The 
disability was rated 30 percent disabling under Diagnostic 
Codes 5301 (muscle injury) and 8211 (cranial nerve injury). 

In the same rating decision, the RO denied service connection 
for glomerulonephritis with arterial hypertension on grounds 
the disability pre-existed service and was not aggravated by 
service. 

In October and November 1976, a private physician reported 
that the Veteran had elevated blood pressure of 180/120 and 
that the Veteran was on hypertensive medication. 

On VA neurological examination in February 1980, the cranial 
nerves II, III, IV, VI, VII, VIII, IX, X, and XII were 
intact.  There were deficits in the third division of V 
cranial nerve and in the musculature of the XI cranial nerve.  

In a rating decision in May 1980, the RO increased the rating 
for the perforating [through and through] gunshot wound of 
the left side of the neck and shoulder, involving Muscle 
Group I, with injury to Cranial Nerve XI, the spinal 
accessory nerve, excision of a neuroma, limitation of motion 
of the left shoulder, and atrophy of the trapezius muscle to 
40 percent disabling under Diagnostic Codes 5301 (muscle 
injury) and 8211 (cranial nerve injury), which was the 
maximum schedular rating for a muscle injury, involving 
Muscle Group I. 

In the same rating decision, the RO assigned a separate 10 
percent rating for injury to Cranial Nerve V and a separate 
10 percent rating for the neck scar. 

In June 1980, the RO notified the Veteran that hypertension 
was not a service-connected disability and that he had the 
right to appeal the determination. 

In October 1980, a private physician reported that the 
Veteran was treated for glomerulonephritis at age 12 and was 
cured.  

VA records show that in September 2001 the Veteran complained 
of pain in the right ear beneath the ear lobe. 



In a rating decision in February 2002, the RO assigned a 
separate 20 percent rating for injury to Cranial Nerve XI, 
the spinal accessory nerve, under Diagnostic Code 8211 
(cranial nerve injury) and continued the 40 percent rating 
for the perforating [through and through] gunshot wound of 
the left side of the neck and shoulder, involving Muscle 
Group I, with excision of a neuroma, limitation of motion of 
the left shoulder, and atrophy of the trapezius muscle under 
Diagnostic Codes 5301 (muscle injury), which was the maximum 
schedular rating for a muscle injury, involving Muscle Group 
I. 

On VA cranial nerve examination in October 2005, the Veteran 
was evaluated for injury to Cranial Nerves II, III, and X.  
The VA examiner found no evidence of injury to Cranial Nerves 
II and III.  As for Cranial Nerve X, the VA examiner stated 
that it was not clear whether the nerve was injured or not, 
but there was no clinical evidence of such an injury.  The VA 
examiner also stated that the delay in diagnosing 
hyperthyroidism did not produce any neurological injury.  
found no evidence of injury to Cranial Nerves II and III.

In May 2007, the RO sought VA medical examinations and 
medical opinions on the claims of service connection for 
tinnitus, nerve injury, hypertension, and hyperthyroidism 
with atrial fibrillation.  VA records show that the Veteran 
was unable to appear because of transportation.  

In a statement in June 2007, the Veteran argued that the 
examinations were not necessary under 38 U.S.C.A. § 1154(b) 
and the evidence already of record and he asked that his case 
be promptly forwarded to the Board.

Analysis 

Tinnitus 

The Veteran asserts that tinnitus is attributable to his 
service-connected residuals of a gunshot wound to the left 
side of neck and shoulder.  The Veteran also asserts that he 
is a combat Veteran, who was wounded in combat, and that this 
evidence is sufficient to warrant an award of service 
connection for tinnitus.  

The record shows that the Veteran served in Vietnam from 
January 1969 to March 1969 and he was awarded a Purple Heart 
Medal and Combat Infantryman Badge.  In February 1969, in 
Vietnam, the Veteran sustained a gunshot wound to the left 
side of his neck with damage to the spinal accessory nerve on 
the left side with atrophy and loss of function in the upper 
portion of the left trapezius muscle [shoulder].

During service, tinnitus was not affirmatively shown to have 
been present and service connection under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a) is not established.

But tinnitus is a condition under case law where lay 
observation has been found to be competent to establish the 
presence of the disability.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent). 

Also as tinnitus as described by the Veteran is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's combat service, the provisions of 38 U.S.C.A. § 
1154(b) do apply, but the presumption afforded under 38 
U.S.C.A. § 1154(b) deals only with the question of whether a 
particular injury, that is, noise exposure occurred in 
service and not the question of a nexus to service.  Wade v. 
West, 11 Vet. App. 302, 306 (1998). 

Although the Veteran is competent to declare that he has 
tinnitus, to the extent the Veteran's statements are offered 
as a lay opinion on causation, that is, an association 
between his tinnitus and noise exposure in service or 
tinnitus as a residual of the service-connected gunshot wound 
of the neck, a lay opinion is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge.  See generally Fed.R.Evid. 701 
(opinion testimony by a lay witness is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, education, training, 
or experience to offer such an opinion, his statements are 
not competent evidence on the question of causation and are 
excluded, that is, the statements are not to be consider as 
evidence in support of the claim. 

Where, as here, the determinative questions involve a nexus 
or causation, where a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  And there is no medical evidence of causation in 
the record.  

And in the absence of medical evidence suggesting an 
association between tinnitus and noise exposure in service or 
tinnitus and the residual of the service-connected gunshot 
wound of the neck, there is no possible association with 
service or a service-connected disability, and no further 
development of the claim under the duty to assist is 
warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no competent evidence of record favorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on the question of a medical 
nexus or medical causation, where a lay assertion on medical 
causation is not competent evidence, the preponderance of the 
evidence is against the claim of service connection for 
tinnitus, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Cranial Nerves II, III, & X

The Veteran asserts that Cranial Nerves II, III, and X were 
damaged as a result of his service-connected residuals of a 
gunshot wound to the left side of neck and shoulder.  

On the basis of the service treatment records, Cranial Nerves 
II, III, and X were not affirmatively shown during service 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

An injuries to the Cranial Nerves are not conditions under 
case law that have been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Nevertheless, under certain circumstances, a layperson is 
competent to identify a simple medical condition.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, 
in a footnote, that sometimes a layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Injuries to Cranial Nerves II, III, and X are not simple 
medical conditions, such as a broken leg, because the 
condition cannot be perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that injuries to the 
Cranial Nerves are not simple medical conditions that a lay 
person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, and as no factual foundation has 
been made to establish that the Veteran is qualified through 
education, training, or experience to offer a medical 
diagnosis on injuries to the Cranial Nerves,  competent 
medical evidence is required to substantiate the claim.  
Therefore the Veteran's statements are excluded, that is, the 
statements are not to be considered as evidence of current 
disability. 

The competent evidence of record shows that on VA 
neurological examination in February 1980, the Cranial Nerves 
II, III, and X were intact.  Also, on VA cranial nerve 
examination in October 2005, the VA examiner found no 
evidence of injuries to Cranial Nerves II and III and that 
there was no clinical evidence of such an injury of Cranial 
Nerve X.  This evidence opposes the claim and is 
uncontroverted.  Therefore in the absence of competent 
evidence of current disability, namely, injuries to Cranial 
Nerves II, III, and X, there can be no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As the preponderance of the evidence is against the claim, 
and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Clear an Unmistakable Error in the Rating Decision in June 
1970 

In June 2008, the Veteran raised the claim of clear and 
unmistakable error in the rating decision in June 1970.  The 
Veteran has not only alleged that service connection is 
warranted for gunshot wound residuals to Cranial Nerves II, 
III, and X, but that a compensable rating should have been 
assigned for injury to Cranial Nerves V and XI. 

Clear and unmistakable error is defined as follows: Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  It is the sort of error, 
which had it not been made, would have manifestly changed the 
outcome at the time it was made. It is an undebatable error, 
so that it can be said the reasonable minds could only 
conclude that the original decision was fatally flawed.  

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Neither a claim alleging improper weighing or 
evaluating of the evidence in a previous adjudication, nor 
general, non- specific claims (including sweeping allegations 
of failures to follow the regulations or to provide due 
process), meet the restrictive definition of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

In the rating decision in June 1970, the RO considered all of 
the evidence of record, which consisted of the Veteran's 
service treatment records to include the report of separation 
examination and the initial report of VA examination in April 
1970. 

On separation examination and on the neurological evaluation, 
the pertinent findings were atrophy of the trapezius muscle, 
but not elsewhere, and slight winging of the scapula.  The 
impression was neck wound with damage to the spinal accessory 
nerve on the left side with atrophy and loss of function in 
the upper portion of the left trapezius muscle and no 
evidence of any other neurological deficits either motor or 
sensory. 



After service, on the initial VA examination in April 1970, 
the neurological review was normal.   The diagnosis was a 
through and through gunshot wound of the left side of the 
neck with partial loss of trapezius musculature and 
hyperesthesia and limitation of motion of the left arm. 

In a rating decision in June 1970, the RO granted service 
connection for a perforating [through and through] gunshot 
wound of the left side of the neck and shoulder, involving 
Muscle Group I, with injury to the spinal accessory nerve, 
excision of a neuroma, limitation of motion of the left 
shoulder, and atrophy of the trapezius muscle.  The 
disability was rated 30 percent disabling under Diagnostic 
Codes 5301 (muscle injury) and 8211 (cranial nerve injury).

Except for the spinal accessory nerve, which is identified as 
Cranial Nerve XI, no other nerve involvement, including 
Cranial Nerves II, III, and X, was identified in service or 
on VA examination in April 1970.  This is further reinforced 
by the reports of VA examinations in 1980 and in 2005 that 
found no evidence of injuries to Cranial Nerves II, III, and 
X.  

As the correct facts were before the RO in June 1970, that 
is, no evidence of involvement of Cranial Nerves II, III, and 
X, and as there was no legal basis to support the grant of 
service connection, that is, the absence of a disability 
attributable to injuries to Cranial Nerves II, III, and X, 
the rating decision in June 1970 did not contain clear and 
unmistakable error of fact or law in the grant of service 
connection for perforating [through and through] gunshot 
wound of the left side of the neck and shoulder, involving 
Muscle Group I, with injury to the spinal accessory nerve, 
excision of a neuroma, limitation of motion of the left 
shoulder, and atrophy of the trapezius muscle. 



As for whether a compensable rating should have been assigned 
for injury to Cranial Nerves V and XI, at the time, an injury 
to Cranial Nerve V, the trigeminal nerve, had not been 
identified.  As the correct facts were before the RO in June 
1970, that is, no evidence of involvement of Cranial Nerve V, 
no disability rating was assignable.  For this reason, the 
rating decision in June 1970 did not contain clear and 
unmistakable error of fact or law as to a rating for 
involvement of Cranial Nerve V.  

As for whether a compensable rating should have been assigned 
for injury to Cranial Nerve XI, the spinal accessory nerve, 
which affects motor function of the trapezius muscle, in a 
rating decision in June 1970, the RO assigned a 30 percent 
rating under Diagnostic Codes 5301 (muscle injury) and 8211 
(cranial nerve injury, dependent on loss of motor function of 
the trapezius muscle, and moderate incomplete paralysis is 
rated 10 percent).  

As the muscle and nerve injury affected the same function, 
that is, the motor function of the trapezius muscle, and in 
the absence of evidence the nerve injury affected an entirely 
different function, the single rating of 30 percent did not 
contain clear and unmistakable error of fact or law as to a 
rating for involvement of Cranial Nerve XI.

To the extent the Veteran argues that the benefit should have 
been granted based on the record, the Board finds that this 
is, in essence, a claim that the VA improperly weighed or 
evaluated the evidence.  A claim of clear and unmistakable 
error on the basis that a previous adjudication had 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error. 
Fugo at 44.

To the extent that the examinations relied on by the RO may 
have been incomplete or lacking in detail, it cannot be said 
that an incomplete record is also an incorrect record.  If 
the facts contained in the record are correct, it is not 
erroneous, although not embodying all of the relevant facts.  
Rather, an incomplete record is just that - incomplete.  
Thus, an incomplete record, factually correct in all other 
respects, is not clearly and unmistakably erroneous.  

As the Veteran has not demonstrated either that the correct 
facts, as the facts were known at the time, were not before 
the adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied, the Board finds 
that there was no clear and unmistakable error in the rating 
decision in June 1970. 

Hyperthyroidism & Atrial Fibrillation, including under 38 
U.S.C.A. § 1151 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a Veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA medical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional 
disability was not reasonably foreseeable.

As the claim under 38 U.S.C.A. § 1151 was filed in March 
2005, the current version of 38 C.F.R. § 3.361 applies.

Under 38 C.F.R. § 3.361, a claim based on additional 
disability due to medical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that the medical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran 
received treatment and that the Veteran has an additional 
disability does not establish cause.  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.

Under 38 C.F.R. § 3.361, to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a Veteran's additional 
disability, it must be shown that the medical treatment, 
caused the Veteran's additional disability and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Under 38 C.F.R. § 3.361, whether the proximate cause of a 
Veteran's additional disability is an event not reasonably 
foreseeable is to be determined based on what a reasonable 
health care provider would have foreseen.

Hyperthyroidism & Atrial Fibrillation

On the basis of the service treatment records, 
hyperthyroidism and atrial fibrillation were not 
affirmatively shown during service and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established. 

And as there is no competent evidence either contemporaneous 
with or after service that hyperthyroidism or atrial 
fibrillation were otherwise noted, that is, observed during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).  

The record does show that after service hyperthyroidism was 
first shown by clinical finding in 2001 and atrial 
fibrillation in 2005, the diseases were manifested well 
beyond the one-year presumptive period for chronic diseases 
following separation from service in 1970 under 38 U.S.C.A. § 
1112 and  38 C.F.R. §§ 3.307, 3.309.

As for service connection based on an initial diagnosis after 
service under 38 C.F.R. § 3.303(d), although the Veteran is 
competent to describe symptoms of a disease, Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as 
to symptoms of an injury or illness, which are within the 
realm of personal knowledge), neither hyperthyroidism nor 
atrial fibrillation is a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Neither hyperthyroidism nor atrial fibrillation is a simple 
medical condition, such as a broken leg, because the 
condition affects an internal organs, which is a condition a 
lay person cannot perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that hyperthyroidism and 
atrial fibrillation are not simple medical condition that a 
lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim. This 
exclusion extends to the Veteran's characterization of the 
entries in the service treatment records as evidence of 
hyperthyroidism, namely, elevated blood pressure readings, a 
lump on the scapula, winging of the scapula, difficulty 
swallowing food, nervousness, and ECG findings.

A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Here, the Veteran is competent to relate a 
current diagnosis of, but there is no medical evidence or 
statements from health-care providers that attribute the 
current diagnoses to an injury, disease, or event during the 
Veteran's service or a service-connected disability.  

Apart from the question of the direct onset or presence of a 
disability during service, where there is a question of 
medical causation, that is, an association between the 
claimed disability and an injury, disease, or event in 
service, or to a service-connected disability, where a lay 
assertion of medical causation is not competent medical 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements are not competent evidence to 
substantiate the claim of an association between the current 
diagnoses and an injury, disease, or event in service or to a 
service-connected disability.  Therefore the Veteran's 
statements are excluded, that is, the statements are not to 
be considered as evidence in support of the claim.  
 
And there is no competent evidence of an association between 
the claimed disabilities and an injury, disease, or event in 
service, or to a service-connected disability.  And in the 
absence of medical evidence suggesting such an association, 
there is no possible association with service or a 
service-connected disability, and no further development of 
the claim under the duty to assist is warranted.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

For the above reasons, the preponderance of the evidence is 
against the claims that hyperthyroidism and atrial 
fibrillation had onset in service or are related to a 
service-connected disability, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 



As for the Veteran allegation that hyperthyroidism and atrial 
fibrillation are due to VA medical treatment, the Veteran 
argues that in December 2001 blood results should have 
warranted referral to an endocrinologist.  Instead his 
hyperthyroidism went untreated until 2005, when he 
experienced episodes of atrial fibrillation.  The Veteran 
also alleges that since his hyperthyroidism went untreated 
for three years, he developed thyroidic heart disease, a rise 
in his liver enzymes that may have affected his vital organs, 
and he is at a greater risk for future episodes of atrial 
fibrillation.  

The factual elements necessary to support a claim under §  
1151 based on failure to diagnose or treat a preexisting 
condition require a determination that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
Veteran suffered disability which probably would have been 
avoided if proper diagnosis and treatment had been rendered.   
An Opinion of the VA's Office of General Counsel VAOPGCPREC-
5-2001.

VA records show that in February 2005 the Veteran was 
hospitalized for newly diagnosed hyperthyroidism and atrial 
fibrillation.  History included hypertension and nephritis at 
age 12 and atrial fibrillation with the first episode nine to 
ten months earlier and two episodes over the four weeks prior 
to admission. 

On VA cranial nerve examination in October 2005, the VA 
examiner stated that the delay in diagnosing hyperthyroidism 
did not produce any neurological injury.  

On VA cardiac examination in October 2005, the Veteran was 
evaluated for his complaint that VA failed to diagnosis 
hyperthyroidism resulting in repeated episodes of atrial 
fibrillation between January 29, 2005, and February 1, 2005.  
The Veteran argued that in 2001 thyroid function tests by VA 
were abnormal, but he was not informed of this until he had 
the episodes of atrial fibrillation in 2005, which resulted 
in an enlarged thyroid, tachycardia, eye involvement, weight 
loss, hand tremor, and extreme nervousness.  

The VA examiner noted that VA records showed that thyroid 
tests in December 2001 and in February 2005 were elevated, 
but the abnormal thyroid function test in December 2001 was 
not carried over in any other progress notes until 2005.  

The VA examiner stated that it was likely that the atrial 
fibrillation was due to the hyperthyroidism, but there was no 
evidence that that Veteran suffered any permanent disability 
from the failure to diagnosis and treat hyperthyroidism and 
the only episode of atrial fibrillation in the record was 
successfully converted, following medical therapy of 
hyperthyroidism.  The VA examiner also stated that there was 
no evidence of complications of atrial fibrillation.  The VA 
examiner repeated that there was no evidence of permanent 
adverse effects or disability arising from the failure to 
timely treat hyperthyroidism in 2001. 

On VA thyroid examination in November 2005, the VA examiner 
also addressed the Veteran's complaints.  After reviewing the 
record and noting the abnormal thyroid function tests by VA 
in 2001, the VA examiner stated that the atrial fibrillation 
was most likely caused by untreated hyperthyroidism and 
treatment in 2001 would have likely prevented the atrial 
fibrillation in 2005.  

The VA examiner also stated that hyperthyroidism was not 
caused by the in-service gunshot wound, and while hypertrophy 
of the right thyroid lobe could be caused by injury to left 
lobe, this would result in normal thyroid function rather 
than excessive function.

On the basis of the VA examiners' opinions, the Board finds 
that VA failed to diagnose or treat hyperthyroidism in 2001 
and a VA health-care provider exercising the degree of skill 
and care ordinarily required of the medical profession 
reasonably should have referred the abnormal thyroid function 
test for treatment.  

The remaining question is whether the Veteran suffered a 
permanent disability that would have been avoided if a proper 
diagnosis and treatment had been rendered.   

On VA cranial nerve examination in October 2005, the VA 
examiner stated that the delay in diagnosing hyperthyroidism 
did not produce any neurological injury.  

On VA cardiac examination in October 2005, the VA examiner 
stated that it was likely that the atrial fibrillation was 
due to the hyperthyroidism, but there was no evidence that 
that Veteran suffered any permanent disability from the 
failure to diagnosis and treat hyperthyroidism and the only 
episode of atrial fibrillation in the record was successfully 
converted, following medical therapy of hyperthyroidism.  The 
VA examiner also stated that there was no evidence of 
complications of atrial fibrillation.  The VA examiner 
repeated that there was no evidence of permanent adverse 
effects or disability arising from the failure to timely 
treat hyperthyroidism in 2001. 

On VA thyroid examination in November 2005, the VA examiner 
also stated that hyperthyroidism was not caused by the in-
service gunshot wound, and while hypertrophy of the right 
thyroid lobe could be caused by injury to left lobe, this 
would result in normal thyroid function rather than excessive 
function.

In absence of evidence of a permanent disability that was a 
complication of hyperthyroidism, as hyperthyroidism itself is 
not, and of a permanent disability, resulting from the 
episodes of atrial fibrillation, the third element of the 
claims has not been established in order to prevail on the 
claim of service connection for  hyperthyroidism and atrial 
fibrillation under 38 U.S.C.A. § 1151. 

To the extent the Veteran's statements are offered as a lay 
opinion of the results of VA's failure to treat 
hyperthyroidism in 2001, namely, episodes of atrial 
fibrillation, a lay opinion is limited to inferences which 
are rationally based on the Veteran's perception and does not 
require specialized knowledge.  See generally Fed.R.Evid. 701 
(opinion testimony by a lay witness is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge). 



As an opinion on causation requires specialized knowledge, 
education, training, or experience, and as no factual 
foundation has been established to show that the Veteran is 
qualified through knowledge, education, training, or 
experience to offer such an opinion, his statements are not 
competent evidence on the question of causation and are 
excluded, that is, the statements are not to be consider as 
evidence in support of the claim. 

As there is no competent evidence of record favorable to the 
claims, the preponderance of the evidence is against the 
claims of service connection for hyperthyroidism and atrial 
fibrillation under 38 U.S.C.A. § 1151, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.  Service 
connection for injury to Cranial Nerve II is denied.  Service 
connection for injury to Cranial Nerve III is denied.  
Service connection for injury to Cranial Nerve X is denied.  
Service connection for hyperthyroidism to include under 38 
U.S.C.A. § 1151 is denied.  Service connection for atrial 
fibrillation to include under 38 U.S.C.A. § 1151 is denied. 

REMAND 

On the claim of service connection for hypertension, the 
service treatment records show that on entrance examination 
the Veteran gave a history of high blood pressure.  The 
examiner noted a history of glomerulonephritis with 
hypertension, which was not considered disqualifying.  On 
physical examination, blood pressure was 134/70.  In 
September 1968, history included nephritis with hypertension.  
Blood pressure was 138/70.  In early October 1969, the 
Veteran was seen in an emergency room, having passed out.  
History included nephritis at age 12 without known residuals.  
The blood pressure readings were 170/112 and 150/90.  



The impression was hypertension and the Veteran was scheduled 
for a hypertensive work-up.  Two days later, blood pressure 
was 130/80.   Later in October 1969, the Veteran was 
hospitalized for revision of a neck scar, during the 
hospitalization, the Veteran was intermittently hypertensive.  
An ECG was within normal limits.  

On an internal medicine consultation, the impression was 
essential hypertension, labile.  The examiner stated that the 
Veteran did not need treatment at the time, but the Veteran's 
blood pressure should be monitored.  After about one week the 
Veteran was discharged from the hospital and he was to return 
to the hypertensive clinic.  There are no other relevant 
entries.  On separation examination in January 1970, the 
Veteran gave a history of high blood pressure.  The examiner 
noted that high blood pressure was recently found.  On 
physical examination, blood pressure was 140/86.  
Hypertension was not noted in the summary of defects and 
diagnoses on the report of separation examination.  

After service, on the initial VA examination in April 1970, 
the VA examiner reported that there was no present indication 
of hypertension as the findings were within the normal range 
and the Veteran was not taking any medication for heart 
disease or for blood pressure.  The blood pressure reading 
was 132/88.  In October and November 1976, a private 
physician reported that the Veteran had elevated blood 
pressure of 180/120 and that the Veteran was on hypertensive 
medication.

As the evidence of record is insufficient to decide the 
claim, and as the Board determines that a VA medical opinion, 
rather than a VA medical examination, is necessary to decide 
the claim, under the duty to assist, 38 C.F.R. § 3.159, the 
claim is REMANDED for the following action.



1.  Arrange to have the Veteran's file 
reviewed by a VA physician so that the 
physician can offer an opinion on whether 
the findings in service of high blood 
pressure were either:

a).  A manifestation of the pre-
existing glomerulonephritis with 
hypertension without known 
residuals, at age 12, and if so, was 
the labile hypertension documented 
in service a sign of natural 
progression on the nephritis or a 
sign of aggravation, that is, a 
permanent worsening of the pre-
existing glomerulonephritis beyond 
natural progression; alternatively,

b).  A manifestation of hypertension 
as a separate disease process.

The claims folder must be made available 
to the examiner for review.

2. After the development requested is 
completed, adjudicate the claim of 
service connection for hypertension.  If 
the decision remains adverse to the 
Veteran, then provide him with a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


